



Exhibit 10.8


SUMMARY OF COMPENSATION FOR
THE BOARD OF TRUSTEES OF
RAMCO-GERSHENSON PROPERTIES TRUST
 
 
 
 
 
 
The following table sets forth the compensation program for non-employee
Trustees:
 
 
 
 
 
 
 
Annual cash retainer (1)
 
$
30,000


Additional cash retainer:
 
 
 
Chairman
100,000


 
Audit Committee chair
15,000


 
Compensation Committee chair
10,000


 
Nominating and Governance Committee chair
10,000


 
Executive Committee chair
5,000


 
Executive Committee members
—


 
 
 
Annual equity retainer (value of restricted shares) (2)
 
75,000


 
 
 



(1) 
The annual cash retainer is equal to $105,000 less the grant date fair value,
which approximates $75,000, of the restricted shares granted in the applicable
year.

(2) 
Grants are made under the Trust's 2012 LTIP. The restricted shares vest over one
year. The grant is made on July 1st or, if not a business day, the business day
prior to July 1st. During 2016, 3,811 shares were granted to each Trustee that
was in service as of the July 1st date.



The Trust also reimburses all Trustees for all expenses incurred in connection
with attending any meetings or performing their duties as Trustees.



